UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-181444 BlueFire Equipment Corporation (Exact name of small business issuer as specified in its charter) Delaware 26-2833179 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1113 Vine Street, Suite 148 Houston, TX (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(866) 713-3700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ There were 11,973,684 shares of the registrant’s common stock issued and outstanding as of August 17, 2012. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ IMPORTANT INFORMATION REGARDING THIS FORM 10-Q Unless otherwise indicated, references to “we,” “us,” and “our” in this Quarterly Report on Form 10-Q refer to BlueFire Equipment Corporation. Readers should consider the following information as they review this Quarterly Report: Forward-Looking Statements The statements contained or incorporated by reference in this Quarterly Report on Form 10-Q that are not historical facts are “forward-looking statements”. All statements other than statements of historical fact are, or may be deemed to be, forward-looking statements. Forward-looking statements include any statement that may project, indicate or imply future results, events, performance or achievements. The forward-looking statements contained herein are based on current expectations that involve a number of risks and uncertainties. These statements can be identified by the use of forward-looking terminology such as “believes,” “expect,” “may,” “will,” “should,” “intend,” “plan,” “could,” “estimate” or “anticipate” or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy that involve risks and uncertainties. Given the risks and uncertainties relating to forward-looking statements, investors should not place undue reliance on such statements. Forward-looking statements included in this Quarterly Report on Form 10-Q speak only as of the date of this Quarterly Report on Form 10-Q and are not guarantees of future performance. Although we believe that the expectations reflected in the forward-looking statements are reasonable, such expectations may prove to have been incorrect. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by these cautionary statements. Except to the extent required by applicable securities laws, we expressly disclaim any obligation or undertakings to release publicly any updates or revisions to any statement or information contained in this Quarterly Report on Form 10-Q, including the forward-looking statements discussed above, to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any statement or information is based. BLUEFIRE EQUIPMENT CORPORATION CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 –FINANCIAL STATEMENTS Balance Sheets as of June 30, 2012(Unaudited) and December 31, 2011 F-1 Statements of Operations for the three and six months ended June 30, 2012 and 2011 (Unaudited) F-2 Statements of Cash Flows for the three and six months ended June 30, 2012 and 2011 (Unaudited) F-3 Notes to Unaudited Financial Statements F-4 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 2 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISKS 5 ITEM 4 – CONTROLS AND PROCEDURES 5 PART 2 – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 6 ITEM 1A –RISK FACTORS 6 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM 6. EXHIBITS 17 BLUEFIRE EQUIPMENT CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS ASSETS June 30, 2012 (Unaudited) December 31, 2011 CURRENT ASSETS Cash and Cash Equivalents $ $ Accounts Receivable Inventory Prepaid Expenses - - Total Current Assets LONG TERM ASSETS Intellectual Property Intangible Assets Total Long Term Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable and Accrued Expenses $ $ Notes Payable Advances and accrued interest from related party Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS'EQUITY (DEFICIT) Common stock, $0.0001 par value, 100,000,000 shares authorized;9,473,684 shares issued and outstanding Additional Paid In Capital Non-Controlling Interest Retained Deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. F-1 BLUEFIRE EQUIPMENT CORPORATION AND SUBSIDIARY CONSOLIDATED INCOME STATEMENTS (Unaudited) For the Quarter Ended June 30, For the Six Months Ended June 30, REVENUES Sales Revenue $ Service Revenue Lease Revenue - - Total Revenues COST OF REVENUES Manufacturing Refurbishment Lease Amortization and Expense - - Total Cost of Revenues GROSS PROFIT OPERATING EXPENSES Selling, General and Administrative Total Operating Expenses OPERATING INCOME (LOSS) ) ) OTHER EXPENSES Interest expense Total Other Expenses CONSOLIDATED NET INCOME (LOSS) ) ) Less: Net Income - Non-Controlling Interest (1
